         Case
          Case:5:15-cv-04977-NC
                17-15864, 12/20/2018,
                                 Document
                                      ID: 11127478,
                                            151 Filed
                                                    DktEntry:
                                                      12/20/1848, Page
                                                                  Page 11 of
                                                                          of 11

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      DEC 20 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 CHRISTOPHER M. SULYMA, and all                 No. 17-15864
 others similarly situated,
                                                D.C. No. 5:15-cv-04977-NC
               Plaintiff - Appellant,
                                                U.S. District Court for Northern
   v.                                           California, San Jose

 INTEL CORPORATION                              MANDATE
 INVESTMENT POLICY
 COMMITTEE; et al.,

               Defendants - Appellees.


        The judgment of this Court, entered November 28, 2018, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

        Costs are taxed against the appellee in the amount of $379.70.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rebecca Lopez
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
